DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 10/12/2021. 

Response to Arguments
Applicant's arguments filed10/12/2021 have been fully considered but they are not persuasive. Applicant Asserts:  Amended claim 1 now recites receiving, at the authorization platform and
from the hybrid browser component of the native application executed by the mobile device, an encrypted payload comprising an authentication code, a bundle identifier, and an application unique identifier. Likewise, claim 10 has been amended to recite a native application including a hybrid browser component on a mobile electronic device, where the mobile electronic device executes the native application. Claim 10 further recites the native application provides the authentication framework with the username and the encrypted payload.

As amended, the independent claims recite an authorization platform receiving an encrypted payload from a native application executing on a mobile device. Cummins does not teach these claimed features.
The Office Action cites to Cummins where it discloses “the payment network 124 may seek authorization from the issuer 108 for the payment transaction and may forward relevant information to the issuer 108” (Office Action, p. 5). The Office Action continues, indicating that 

The cited potion of Cummins describes a payment network that may seek
authorization from an issuer. A payment network is defined in Cummins as a system
or network used for the transfer of money via the use of cash-substitutes (Cummins,
4] [0037]). The “issuer” of Cummins refers to an issuer of a credit card/account, such
as, e.g., an issuing bank. This is clear from context, e.g., where Cummins discloses,
“the user 102 may have a payment account with an issuer 108, such as a credit card
account” (Cummins § [0042]). In this context, applicant submits that the payment
network is not a “proxy” to an actual authorizer, but is, itself, the “authorizer” of any
transaction forwarded by the payment network, since a card issuer is responsible for
transaction authorizations.Examiner Response:  The Examiner thanks applicant representative for working to advance the prosecution of this application.  The amended claims are not deemed to place the claims as obvious over the prior art Cummins because amending claim 1 and 10 application to be native to the mobile device is taught by Cummins.  Cummins teaches a payment application installed on a mobile device at method step104 of Figure 6 as follows:
[0078] Once the mobile payment application 106 includes both the card profile 116 and the single use key 118, the user 102 may shop at a merchant 306 and select goods or services for purchase. The user 102 may then input to the mobile payment application 106 that a payment transaction is to be conducted. The mobile payment application 106 may then generate a payment cryptogram using the generating key included in the single use key 118. The payment cryptogram may be, for example, an application cryptogram or a dynamic card validation code (CVC3). The mobile payment application 106 may transmit the payment cryptogram to the merchant point-of-sale terminal 120 by outputting a code comprising the payment cryptogram from a display of the mobile 

Here the amended claim 1 is taught by Cummins because: receiving, at the authorization platform and from the hybrid browser component of the native application executed by the mobile device, an encrypted payload comprising an authentication code is taught.  Specifically, the claimed ‘authorization platform’ is taught above by Cummins as ‘merchant point-of-sale terminal 120’ whereas the claimed ‘hybrid browser component’ is taught by Cummins as ‘generate a payment cryptogram’ which is a generator feature of the payment application.  The mobile payment application 106 is the claimed ‘native application’.  The Examiner having reviewed the prior art of record would at least re-map Cummins to the amended claim 1 and 10 at the cited locations of Cummins.

AFCP 2.0 Abbreviated Search:
Reference is made to the following references teaching the amended receiving, at the authorization platform and from the hybrid browser component of the native application executed by the mobile device, an encrypted payload comprising an authentication code is taught.
Quentin; Pierre et al, US 20200259824 A1 August 13, 2020.  See Figure 2 method steps E230a-E230c taught beginning at location [0146].
Claim 10 was amended in a similar manner and would likewise be rejected for the reasons above.  The amendments are not entered.

/WILLIAM B JONES/Examiner, Art Unit 2491                                                                                                                                                                                                        
/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491